                             Case 3:13-cv-01799-MPS Document 386 Filed 07/16/20 Page 1 of 1
                                                                                                                          Civil- (Dec-2008)
                                                                 HONORABLE:            Michael P. Shea
                                     DEPUTY CLERKD. Johnson                    RPTR/ECRO/TAPE J. Monette
         TOTAL TIME:                  hours 35    minutes
                                        DATE:  July 16, 2020   START TIME: 10:00          END TIME: 10:35
                                                             LUNCH RECESS        FROM:             TO:
                                                    RECESS (if more than ½ hr)   FROM:             TO:

         CIVIL NO. 3:13CV1799 (MPS)


                     Harkey, et al                                                         Haac/ Klein
                                                                                                  Plaintiff’s Counsel
                                        vs
                     GE                                                                    Daly / Ackerman
                                                                                                  Defendant’s Counsel

                                                    COURTROOM MINUTES- CIVIL

                            ✔ Motion hearing                             Show Cause Hearing
                                 Evidentiary Hearing                     Judgment Debtor Exam
                                 Miscellaneous Hearing

         ✔ .....#368        Motion for Certification of Final Approval of Settlement          granted       denied ✔ advisement
         ✔ .....#370 Motionfor award of attorney's fees                                       granted        denied ✔ advisement
            .....#          Motion                                                            granted        denied       advisement
            .....#          Motion                                                            granted        denied       advisement
            .....#          Motion                                                            granted       denied        advisement
            .....#          Motion                                                            granted       denied        advisement
            .....#          Motion                                                            granted       denied        advisement
            .....           Oral Motion                                                       granted        denied       advisement
            .....           Oral Motion                                                       granted        denied       advisement
            .....           Oral Motion                                                       granted       denied        advisement
           .....            Oral Motion                                                       granted        denied       advisement
            .....               Briefs(s) due                   Proposed Findings due                    Response due
           .............                                                                                          filed   docketed
           .............                                                                                          filed   docketed
           .............                                                                                          filed   docketed
           .............                                                                                          filed    docketed
            .............                                                                                         filed   docketed
            .............                                                                                         filed   docketed
            ............                            Hearing continued until                                  at

Notes:
